CHRISTIAN, Judge.
The offense is theft of property over the value of fifty dollars. The punishment assessed is confinement in the state penitentiary for a period of two years.
The indictment appears regular. The appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The record is before this court without a statement of facts or bills of exception.
No error having been perceived, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges 'of the Court of Criminal Appeals and approved by the court.